PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/510,879
Filing Date: 13 Mar 2017
Appellant(s): Gonzales et al.



__________________
James R. Shay
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021 appealing from the Office Action mailed September 18, 2020.
(1) Status of Claims
The following is a list of claims that are rejected and pending in the application:
Claims 1-20 and 29-34 are pending. 

(2) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-2 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al., (US 20120197361; hereinafter Gonzales) in view of Shantha (US 20110155143).
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Gonzales in view of Shantha, as applied to claim 1 above, and further in view of Sun (US 7458932).
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Gonzales in view of Shantha, as applied to claim 1 above, and further in view of Rosen et al., (US 20080287839; hereinafter Rosen).
Claim 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Gonzales in view of Shantha, as applied to claim 17 above, and further in view of Sanders (US 20090014012; hereinafter Sanders).
 (3) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding claim 1, Gonzales discloses (Figures 1 and 3) a heat exchanger (215) for causing cryolysis of adipose tissue of a human tongue ([0003], [0007], [0031], [0039]), the heat exchanger comprising: a cooling inlet (one fluid line for circulating a chilled coolant; [0032]); a cooling outlet (another fluid line for withdrawing the coolant; [0032]); a body having one or more channels for circulating a heat-transfer fluid therein (body of heat exchanger 215 has a shaft 230 having adjacent lumens (one or more channels) for circulating a chilled cooling fluid withdrawing heat from the tissue; ([0031-0032], [0039]), the one or more channels connecting the cooling inlet and cooling outlet, the body forming a contact surface to cover the base of the tongue (the lumens 
Gonzales fails to disclose a pair of side walls extending from the body and forming a pair of side contact surfaces, wherein the pair of side walls are dimensioned so that they contact the dorsal and lateral surfaces of the tongue in a manner so as to constrict the tongue when the first and second contact surfaces are in contact with the tongue. However, Shantha teaches (Figure 4) an obstructive sleep apnea prevention and treatment device comprising a pair of side walls extending from the body and forming a pair of side contact surfaces (a short skirt 136 and a cap 104, which are a pair of side walls, extending from the dorsal aspect of the device 101 forming a cover of the tip, the sides and free margins of the tongue, which are a pair of side contact surfaces; [0087]) wherein the side walls are dimensioned so that they contact the dorsal and lateral surfaces of the tongue in a manner so as to constrict the tongue when the contact surface is in contact with 
Regarding claim 2, Gonzales further discloses that at least one of the first contact surface, second contact surface, and side contact surfaces comprises one or more concave recesses (the contact surface of the engagement member 220 has perforations; [0037]), whereby the one or more recesses create a suction force between the interior surface of the one or more concave recesses and a corresponding surface of the tongue when the heat exchanger is in contact with the base of the tongue (the perforations permit a suction between the engagement member 220 and the base of the tongue, allowing effective suction across the entire area of the contact surface with the tissue of the tongue; [0037]). -2 of 9- Attorney Docket 13941-701. USO  
Regarding claim 3, Gonzales in view of Shantha teaches the heat exchanger of claim 1, but Gonzales fails to disclose that the first region and the second region are of substantially the same thickness. However, Sun teaches (Figure 1) wherein the first region and the second region are of substantially the same thickness (a tongue-engaging plate 13 is an elongated plate comprising the front end 2 as the first region, the rear end 8 as the second region, side 5 and central area 6 having a concave or spoon shape which cradle the tongue and has a thickness in a range of 0.0015 to 0.125 inches, which is substantially the same thickness: Column 2, lines 21-25, 31-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzales in view of Shantha such that the first region and the second region are of substantially the same thickness, as taught by Sun, because it would provide an advantage of uniform heat exchange by the cooling fluid throughout the entire device, ensuring that all parts of the tongue are cooled in the same rate/same temperature, therefore improving the validity of temperature sensor readings and ensuring that good mechanical contact in all areas of contact with the tongue actually achieves the same cooling rate (Gonzales; [0009], [0033]).
Regarding claim 15, Gonzales in view of Shantha teaches the heat exchanger of claim 1, but fails to teach that the body comprises a material selected from the group consisting of copper, silver, and aluminum. However, Rosen teaches a heat exchanger in which the body comprises a material selected from the group consisting of copper, silver, and aluminum ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzales in view of Shantha such that the body comprises a material selected from the group consisting of copper, silver, and aluminum, as taught by Rosen, because these materials are metals known to be good conductors, which would provide good conductivity for the device. 
Regarding claim 17, Gonzales discloses (Figures 1 and 3) a method for causing adipolysis of adipose tissue of a human tongue to treat apnea (a method of cryolysis of adipose tissue to selectively remove fat cells from oropharyngeal tissues such a base of a tongue to treat obstructive sleep apnea; [0003], [0007], [0031], [0039]), the method comprising: applying a contact surface of a heat exchanger so as to contact a portion of the dorsal surface of the tongue and a portion of the base of a tongue (placing a heat exchanger 215 to withdraw heat from the tissue, a shaft 230 depresses the tongue and an engagement member 220 contacts base of a tongue; [0029-0030], [0039]); and circulating a heat-transfer fluid through the heat exchanger to maintain the contact surface of the heat exchanger at a temperature between -15 °C and 0 °C for a pre-defined treatment time between 10 minutes and 2 hours (cooling unit 40 circulates a chilled coolant to the shaft 230 and the engagement member 220, where the cooling device 215 is maintained at a temperature of -20 °C and 0 °C, and where the engagement member 220 may be placed in contact with the surface tissue for approximately one to thirty minutes; [0032], [0036]).
Gonzales fails to disclose constricting the dorsal and lateral surfaces of the tongue. However, Shantha discloses constricting the tongue in a manner to create a pressure thereon, whereby the dorsal surface and lateral surface of the tongue is confined by the constriction (providing a snug fit and holding the device 101 in a position without displacement or sliding and providing a suction cup 123 facing the dorsal surface, whereby device 101 covers the tip, the dorsal surface and the margins of the tongue providing a snug fit; [0084], [0088-0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzales to include the step of constricting the dorsal and lateral surfaces of the tongue, as taught by Shantha, because suction would locally reduce a blood flow within fat cells, and therefore it would the modification would improve efficiency of fat cell damage during 
Regarding claim 19, Gonzales in view of Shantha teaches the method of claim 18, but fails to teach that the chemical adipolysis formulation comprises at least one compound selected from the group consisting of: phosphatidylcholine (PC), sodium deoxycholate (DOC), and deoxycholic acids (DC) like deoxycholate, cholanoic acid, and 3α, 12 α-dihydroxy-5β-cholanate. However, Sanders discloses that the chemical adipolysis formulation comprises at least one compound selected from the group consisting of: phosphatidylcholine (PC), sodium deoxycholate (DOC), and deoxycholic acid (DC) like deoxycholate, cholanoic acid, and 3α, 12 α-dihydroxy-5β-cholanate (the medication that reduces fat in the tongue base is as a mixture of: phosphatidylcholine and sodium deoxycholate ([0211]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzales in view of Shantha such that the chemical adipolysis formulation comprises at least one compound selected from the group consisting of: phosphatidylcholine (PC), sodium deoxycholate (DOC), and deoxycholic acid (DC) (e.g., deoxycholate, cholanoic acid, and 3a, 12a-dihydroxy-5|3-cholanate), as taught by Sanders, because it is well known that these formulations when injected subcutaneously cause localized dissolution of fat cells which would further facilitate fat cell death and, if used in combination with cryolysis, may decrease the time the patient must tolerate the low temperature treatment and improve the outcome for patients having different adipose tissue anatomy (Gonzales, [0036], [0041], [0048]; Sanders, [0211]).
Regarding claim 20, the method of claim 17 further comprising: administering a vasoconstriction agent to the tongue.  


(4) Response to Argument
A. Independent Claims 1 and 17
Argument Regarding Gonzales/Shantha Combination
It should be noted that in the May 29, 2020 office action, Examiner had mistakenly written that the device of Shantha was a heat exchanger. However, it is clear that Shantha does not teach a heat exchanger and the device was labelled correctly in the following September 18, 2020 office action as an obstructive sleep apnea prevention and treatment device. 
In response to Appellant's arguments that the Gonzales/Shantha combination is improper, Examiner respectfully disagrees. Regarding Applicant’s argument that the obviousness rationale for combining Gonzales and Shantha merely paraphrases the instant specification’s disclosure of 
It should also be noted that Applicant also provides a secondary motivation for the Gonzales/Shantha combination. In page 3 of the filed Appeal Brief filed on 02/16/2021, Applicant states that Shantha’s structure is a mechanical structure that grasps the tongue while the user sleeps to prevent the tongue from sliding back to block the airway. Examiner agrees with this point and 
Furthermore, although Shantha is not a heat exchanger, Examiner notes that the limitations discussed “a pair of side walls extending from the body and forming a pair of side contact surfaces, wherein the pair of side walls are dimensioned so that they contact the dorsal and lateral surfaces of the tongue in a manner so as to constrict the tongue when the first and second contact surfaces are in contact with the tongue” do not require the pair of side walls to circulate fluid. Therefore these are structural limitations which may be taught by any obstructive sleep apnea prevention and treatment device with or without heat exchanging functionality. 
B. Dependent Claim 2
Argument Regarding Gonzales’ Concave Recesses
In response to Appellant's argument that Gonzales’ device lacks the recited interior surfaces of one or more concave recesses configured to create a suction force (like a suction cup) when placed against the patient’s tongue and instead must be connected to an exterior vacuum source to provide a suction force to the tongue, Examiner respectfully disagrees. Examiner notes that claim 2 does not require that the one or more concave recesses act like suction cups without the need for an exterior vacuum. Claim 2 only requires that the one or more concave recesses create a suction force between the interior surface of the one or more concave recesses and a corresponding surface of the tongue when in contact with the tongue. This structure and function is disclosed by Gonzales. The perforations are recesses having concave (curving inward) shapes curving into the interior channel connected to the vacuum source. These perforations create a suction force between the interior surface of the one or more concave recesses (perforations) and a corresponding surface of the tongue when in contact with the tongue, as disclosed by Gonzales ([0037]). Therefore, absent 
C. Dependent Claim 3
See section A. Argument Regarding Gonzales/Shantha Combination under Independent Claims 1 and 17
D. Dependent Claim 15
See section A. Argument Regarding Gonzales/Shantha Combination under Independent Claims 1 and 17
E. Dependent Claims 19-20
See section A. Argument Regarding Gonzales/Shantha Combination under Independent Claims 1 and 17

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Catherine C Premraj/Examiner, Art Unit 3794                                                                                                                                                                                                        

Conferees:       
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794

/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.